In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         Nos. 07-13-00152-CR
                                              07-13-00153-CR
                                              07-13-00154-CR


                                JON LENNON HALL, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 213th District Court
                                  Tarrant County, Texas
   Trial Court Nos. 1244943D, 1244944D, 1244946D, Honorable Louis E. Sturns, Presiding

                                              May 8, 2014

                                  MEMORANDUM OPINION
                       Before CAMPBELL and HANCOCK and PIRTLE, JJ.

      Appellant, Jon Lennon Hall, entered pleas of guilty, without benefit of a plea

bargain, to three indictments alleging evading arrest or detention enhanced by a prior

conviction, a state jail felony offense;1 aggravated assault with a deadly weapon, a

second-degree felony offense;2 and aggravated assault on a public servant, a first-


      1
          See TEX. PENAL CODE ANN. § 38.04(a), (b)(1)(A) (West Supp. 2013).
      2
          See id. § 22.02(a)(2), (b) (West 2011).
degree felony offense.3         The trial court subsequently heard the evidence regarding

punishment and sentence appellant to two years in a State Jail Facility on the evading

arrest or detention charge, 10 years confinement in the Institutional Division of the

Texas Department of Criminal Justice (ID-TDCJ) aggravated assault with a deadly

weapon charge, and 20 years in the ID-TDCJ on the aggravated assault on a public

servant charge. Appellant has perfected his appeals. We will affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that he

has provided appellant a copy of the Anders brief and motion to withdraw, and

appropriately advised appellant of his right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of his right to file a pro se response.       Appellant has not filed a

response. By his Anders brief, counsel reviewed all grounds that could possibly support

an appeal, but concludes the appeals are frivolous. We have reviewed these grounds

and made an independent review of the entire record to determine whether there are

any arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.


       3
       See id. § 22.02 (a)(2), (b)(2)(B).

                                               2
Crim. App. 2005). We have found no such arguable grounds and agree with counsel

that the appeals are frivolous.


        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgments are affirmed.4


                                                           Mackey K. Hancock
                                                               Justice


Do not publish.




        4
         Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.

                                                      3